Name: Commission Regulation (EC) No 913/2004 of 29 April 2004 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: international trade;  European construction;  technology and technical regulations;  trade policy;  sources and branches of the law;  coal and mining industries
 Date Published: nan

 Avis juridique important|32004R0913Commission Regulation (EC) No 913/2004 of 29 April 2004 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds Official Journal L 163 , 30/04/2004 P. 0073 - 0076Commission Regulation (EC) No 913/2004of 29 April 2004amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamondsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), as last amended by Commission Regulation (EC) No 657/2004(2) and in particular Article 20 thereof,Whereas:(1) Article 20 of Regulation (EC) No 2368/2002 provides for the amending of the list of participants in the Kimberley Process certification scheme in Annex II.(2) The Czech Republic, Hungary, Poland and Slovenia are listed as participants in the Kimberley Process certification scheme in Annex II.(3) In view of their accession to the European Union on 1 May 2004, the Czech Republic, Hungary, Poland and Slovenia cease to be participants in the Kimberley Process certification scheme in their own right on 30 April 2004 and should therefore be removed from the list of Participants. Annex II should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply with effect from 1 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.(2) OJ L 104, 8.4.2004, p. 62.ANNEX"ANNEX IIList of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20.ANGOLAMinistry of Geology and MinesRua Hochi MinLuandaAngolaARMENIADepartment of Gemstones and JewelleryMinistry of Trade and Economic DevelopmentYerevanArmeniaAUSTRALIA- Community Protection SectionAustralian Customs SectionCustoms House, 5 Constitution AvenueCanberra ACT 2601Australia- Minerals Development SectionDepartment of Industry, Tourism and ResourcesGPO Box 9839Canberra ACT 2601AustrÃ ¡liaBELARUSDepartment of FinanceSovetskaja Str., 7220010 MinskRepublic of BelarusBOTSWANAMinistry of Minerals, Energy & Water ResourcesPI Bag 0018GaboroneBotswanaBRAZILMinistry of Mines and EnergyEsplanada dos MinistÃ ©rios - Bloco "U" - 3.o andar70065 - 900 Brasilia - DFBrazilBULGARIAMinistry of EconomyMultilateral Trade and Economic Policy and Regional Cooperation Directorate12, Al. Batenberg str.1000 SofiaBulgariaCANADA- International:Department of Foreign Affairs and International TradePeace Building and Human Security DivisionLester B Pearson Tower B - Room: B4-120125 Sussex Drive Ottawa, Ontario K1A 0G2Canada- For specimen of the Canadian KP Certificate:Stewardship DivisionInternational and Domestic Market Policy DivisionMineral and Metal Policy BranchMinerals and Metals SectorNatural Resources Canada580 Booth Street, 10th Floor, Room: 10A6Ottawa, OntarioCanada K1A 0E4- General Enquiries:Kimberley Process OfficeMinerals and Metals Sector (MMS)Natural Resources Canada (NRCan)10th Floor, Area A-7580 Booth StreetOttawa, OntarioCanada K1A 0E4CENTRAL AFRICAN REPUBLICIndependent Diamond Valuators (IDV)Immeuble SOCIM, 2 Ã ¨me Ã ©tageBP 1613 BanguiCentral African RepublicCHINA, People's Republic ofDepartment of Inspection and Quarantine ClearanceGeneral Administration of Quality Supervision, Inspection and Quarantine(AQSIQ)9 MadiandongluHaidian District, BeijingPeople's Republic of ChinaHONG KONG, Special Administrative Region of the People's Republic of ChinaDepartment of Trade and IndustryHong Kong Special Administrative RegionPeoples Republic of ChinaRoom 703, Trade and Industry Tower700 Nathan RoadKowloonHong KongChinaCONGO, Democratic Republic ofCentre d'Evaluation, d'Expertise et de Certification (CEEC)17th floor, BCDC Tower30th June AvenueKinshasaDemocratic Republic of CongoCONGO, Republic ofDirectorate General of Mines and GeologyBrazzavilleRepublic of CongoCOTE D'IVOIREMinistry of Mines and EnergyBP V 91AbidjanCote d'IvoireCROATIAMinistry of EconomyZagrebRepublic of CroatiaEUROPEAN COMMUNITYEuropean CommissionDG External Relations/A/2B-1049 BrusselsGHANAPrecious Minerals Marketing Company (Ltd.)Diamond House,Kinbu Road,P.O. Box M. 108AccraGhanaGUINEAMinistry of Mines and GeologyBP 2696ConakryGuineaGUYANAGeology and Mines CommissionP O Box 1028Upper BrickdamStabroekGeorgetownGuyanaINDIAThe Gem & Jewellery Export Promotion CouncilDiamond Plaza, 5th Floor 391-A, Fr D.B. MargMumbai 400 004IndiaISRAELMinistry of Industry and TradeP.O. Box 300752130 Ramat GanIsraelJAPAN- United Nations Policy DivisionForeign Policy BureauMinistry of Foreign Affairs2-11-1, Shibakoen Minato-ku105-8519 TokyoJapan- Mineral and Natural Resources DivisionAgency for Natural Resources and EnergyMinistry of Economy, Trade and Industry1-3-1 Kasumigaseki, Chiyoda-ku100-8901 TokyoJapanKOREA, Republic of- UN DivisionMinistry of Foreign Affairs and TradeGovernment Complex Building77 Sejong-ro, Jongro-guSeoulKorea- Trade Policy DivisionMinistry of Commerce, Industry and Enterprise1 Joongang-dong, Kwacheon-CityKyunggi-doKoreaLAOS, People's Democratic RepublicDepartment of Foreign Trade,Ministry of CommerceVientianeLaosLESOTHOCommission of Mines and GeologyP.O. Box 750Maseru 100LesothoMALAYSIAMinistry of International Trade and IndustryBlok 10Komplek Kerajaan Jalan Duta50622 Kuala LumpurMalaysiaMAURITIUSMinistry of Commerce and Co-operativesImport Division2nd Floor, Anglo-Mauritius HouseIntendance StreetPort LouisMauritiusNAMIBIADiamond CommissionMinistry of Mines and EnergyPrivate Bag 13297WindhoekNamibiaROMANIANational Authority for Consumer ProtectionStrada Georges Clemenceau Nr. 5, sectorul 1BucharestRomaniaRUSSIAN FEDERATIONGokhran of Russia14, 1812 Goda St.121170 MoscowRussiaSIERRA LEONEMinistry of Mineral ResourcesYouyi BuildingBrookfieldsFreetownSierra LeoneSINGAPOREMinistry of Trade and Industry100 High Street0901, The Treasury,Singapore 179434SOUTH AFRICASouth African Diamond Board240 Commissioner StreetJohannesburgSouth AfricaSRI LANKATrade Information ServiceSri Lanka Export Development Board42 Nawam MawathaColombo 2Sri LankaSWITZERLANDState Secretariat for Economic AffairsExport Control Policy and SanctionsEffingerstrasse 13003 BerneSwitzerlandTAIWAN, PENGHU, KINMEN AND MATSU, Separate Customs TerritoryImport and Export officeLicensing and AdministrationBoard of Foreign TradeTaiwanTANZANIACommission for MineralsMinistry of Energy and MineralsPO Box 2000Dar es SalaamTanzaniaTHAILANDMinistry of CommerceDepartment of Foreign Trade44/100 Thanon Sanam Bin Nam-NonthaburiMuang DistrictNonthaburi 11000ThailandTOGODirectorate General - Mines and GeologyB.P. 356216, Avenue SarakawaLomÃ ©TogoUKRAINE- Ministry of FinanceState Gemological CenterDegtyarivska St. 38-44Kiev04119 Ukraine- International DepartmentDiamond Factory "Kristall"600 Letiya Street 2121100 VinnitsaUkraineUNITED ARAB EMIRATESDubai Metals and Commodities CentrePO Box 63DubaiUnited Arab EmiratesUNITED STATES OF AMERICAU.S. Department of State2201 C St., N.W.Washington D.C.United States of AmericaVENEZUELAMinistry of Energy and MinesApartado Postal No. 61536 ChacaoCaracas 1006Av. Libertadores, Edif. PDVSA, Pent House BLa Campina - CaracaVenezuelaVIETNAMExport-Import Management DepartmentMinistry of Trade of Vietnam31 Trang TienHanoi 10.000VietnamZIMBABWEPrincipal Minerals Development OfficeMinistry of Mines and Mining DevelopmentPrivate Bag 7709, CausewayHarareZimbabwe"